Citation Nr: 0947949	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-19 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial increased rating for service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1973, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and May 2008 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Buffalo, New York, which granted service connection 
for PTSD and denied service connection for a back disability 
and right shoulder disability.  

During the course of this appeal, and specifically by a June 
2009 rating action, the RO granted service connection for a 
back disability. 

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2009.  A transcript of the hearing is associated with the 
claims file.

In October 2009, subsequent to his hearing, the Veteran 
submitted additional evidence which was not accompanied by a 
waiver of his right to initial consideration by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  To the extent this 
evidence pertains to the right shoulder issue on appeal, 
however, it is essentially duplicative of evidence previously 
submitted, and the Board finds no prejudice in proceeding to 
adjudicate the issue without initial RO consideration. 

The issue of entitlement to an initial increased rating for 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown right shoulder disability has been demonstrated.


CONCLUSION OF LAW

Service connection for a right shoulder disability is not 
warranted. 38 U.S.C.A. 
§§ 1101,1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by a July 
2007 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Following the letter, the June 2009 
Statement of the Case was issued, which provided the Veteran 
an additional 60 days to submit more evidence.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file.  
Neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board acknowledges that the Veteran has not been accorded a 
VA examination pertinent to the claim on appeal.  However, as 
will be discussed in the following decision, service 
treatment records are negative for complaints of, treatment 
for, or findings of a right shoulder condition.  While post-
service medical records reflect a right shoulder disability, 
they do not include probative evidence of a link between this 
condition and the Veteran's active military service.  Thus, a 
remand to accord the Veteran an opportunity to undergo a VA 
examination that specifically addresses the etiology of his 
currently-shown right shoulder disability is not necessary.  
VA's duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that his currently-shown right shoulder 
disability developed as a result of lifting weapons onto 
airplanes as part of his duties as a weapons mechanic during 
service.  

The service treatment records, including the March 1973 
separation examination are negative for complaints or 
findings of a right shoulder condition.

Post-service medical records include a January 1997 private 
treatment report, which reflects that the Veteran reported 
intermittent problems in his right shoulder for a couple of 
years.  Importantly, the report notes that the Veteran "can 
recall no specific traumatic event and no problems with the 
shoulder prior to two years ago."  At that time, he was 
found to have chronic rotator cuff tendonitis with 
impingement.  

Subsequent private and VA treatment records reflect continued 
complaints of right shoulder pain, with an October 2006 VA 
treatment report indicating degenerative joint disease of the 
right AC joint.  These records show that the Veteran reported 
originally injuring his shoulder in service while loading 
munitions on airplanes, and having "on and off" shoulder 
pain since.

In a February 2007 VA treatment report, the Veteran's 
physician noted that the Veteran's right shoulder problems 
were "probably service related."  Additionally, in a June 
2007 statement, the Veteran's private physician opined that 
the 
currently-shown right shoulder condition was "linked to 
performance of duties required as an Armament Technician 
serving in Vietnam," and was "more likely than not service 
connected."

Upon careful review of the record, the Board finds that the 
greater weight of the evidence is against the claim of 
service connection for a right shoulder disability.  
Here, the service treatment records are entirely absent for 
any complaints or findings of a right shoulder condition.  
There is also no evidence whatsoever reflecting arthritis of 
the right shoulder within one year of service (to trigger the 
application of the legal presumption of service connection 
for chronic disease).  In fact, the earliest document showing 
the presence of a right shoulder disability is in 1997.  This 
lengthy period without post-service treatment (e.g., 25 years 
after separation from service) weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Additionally, the Board notes that while a Veteran is 
competent to describe the onset of symptomatology, see 
Espiritu, 2 Vet. App. at 494-95, here, the Veteran has made 
inconsistent statements regarding the onset of right shoulder 
problems.  As mentioned, the record reflects that in 1997, 
the Veteran reported an onset of right shoulder problems only 
two years earlier.  However, in October 2006, contemporaneous 
with the filing of his service connection claim, the Veteran 
told his VA physician that his shoulder problems began in 
service.  These inconsistencies undermine the credibility of 
the Veteran's claim that his right shoulder problem developed 
in service. 

Further, the Board has considered the medical opinions 
presented in this case, but finds that they are of little 
probative value.  In this regard, the Board notes that the 
United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Among the factors in assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion."  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Initially, the Board notes that the February 2007 VA 
physician's opinion that the Veteran's right shoulder 
condition was "probably" service related is speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  With respect to the June 2007 private physician's 
opinion that the Veteran's right shoulder condition was 
"more likely than not service connected," it is observed 
the physician provided no rationale for this determination.  
Further, there is no indication that the physician had access 
to the Veteran's claims file, which would have revealed an 
absence of right shoulder complaints or treatment during 
service, and that, in 1997, the Veteran had denied any 
specific trauma to his right shoulder and reported an onset 
of right shoulder problems only two years earlier.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right shoulder disability.  Service 
connection is not warranted and the appeal is denied.


ORDER

Service connection for a right shoulder disability is denied.


REMAND

The record reflects that the RO issued a Statement of the 
Case and Supplemental Statement of the Case in May 2007 and 
June 2009 respectively on the issue of entitlement to an 
initial increased rating for PTSD.  The RO then certified the 
claims on appeal in September 2009 and transferred the claims 
file to the Board.  After the October 2009 Board hearing, the 
Veteran submitted additional evidence pertaining to his 
service-connected PTSD.  This evidence was not accompanied by 
a waiver of initial RO review prior to submission to the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
20.1304.  Since this evidence is neither duplicative of other 
evidence nor irrelevant, it must be referred back to the RO.  
38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
associated with the claims file after the 
October 2009 Board hearing.  Thereafter, 
the RO should take such additional 
development action as it deems proper with 
respect to the claim, including the 
conduct of any appropriate VA examination, 
and follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and development.  
Following such development, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


